Citation Nr: 0702894	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  04-43 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing 
loss prior to April 27, 2004.

2. Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss from April 27, 2004.

3. Entitlement to an effective date earlier than August 14, 
2002 for the grant of service connection for bilateral 
hearing loss.



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1969 to November 1971.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2003 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for bilateral hearing loss, rated 
noncompensable, effective from August 14, 2002.  In June 
2004, the RO granted an increased (10 percent) "staged" 
rating for bilateral hearing loss, effective April 27, 2004.  
The veteran has expressed his dissatisfaction with the 
increased "staged" rating, and both "stages" of the rating 
remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

In December 2004 and May 2005, the veteran requested a Travel 
Board hearing; he did not appear for such hearing scheduled 
in November 2006.  


FINDINGS OF FACT

1. Prior to April 27, 2004, the veteran's right ear hearing 
acuity was not shown to be worse than Level I and his left 
ear hearing acuity was not shown to be worse than Level II.

2. From April 27, 2004, the veteran is not shown to have 
hearing acuity worse than Level II in either ear.

3. On May 2, 2003 the veteran was notified of the rating 
decision that granted service connection for bilateral 
hearing loss, effective from August 14, 2002; a notice of 
disagreement (NOD) as to the effective date assigned was 
received in December 2004.





CONCLUSIONS OF LAW

1. A compensable rating for bilateral hearing loss is not 
warranted prior to April 27, 2004.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.3, 4.85, Diagnostic 
Code (Code) 6100, 4.86 (2006).

2. A rating in excess of 10 percent for bilateral hearing 
loss is not warranted from April 27, 2004.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.3, 
4.85, Code 6100, 4.86 (2006).

3. The veteran did not timely file a NOD seeking an earlier 
effective date for the grant of service connection for 
bilateral hearing loss; the Board has no jurisdiction to 
address the matter.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given that the veteran's claim for an effective date prior to 
August 14, 2002 for the grant of service connection is being 
dismissed, discussion of the impact of the VCAA on this claim 
is not necessary.  Since resolution of this claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence, the VCAA does not apply.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  

Regarding the claim for an initial increased rating, the 
veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  An October 2002 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  It is unclear from the record 
whether the appellant was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claim.  
Nevertheless, the Board finds that he has essentially been 
notified of the need to provide such evidence, since the 
above cited letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to the RO.  The April 2004 
statement of the case (SOC) included such notice by citing 
§ 3.159(b)(1).  Thus, he has been adequately informed of the 
need to submit relevant evidence in his possession and has 
had ample opportunity to respond/ supplement the record and 
is not prejudiced by any technical notice deficiency.

While the veteran was not provided with notice regarding 
disability ratings and effective dates prior to the rating 
decision on appeal, the purpose of this notice was fulfilled 
when service connection was granted and an initial disability 
rating and effective date were assigned; thus, any technical 
notice deficiency (including in timing) earlier in the 
process was not prejudicial to the veteran.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  [Notably, a 
March 2006 letter provided the veteran with notice on 
disability ratings and effective dates.]  An April 2004 SOC 
advised the veteran of the specific criteria for rating 
bilateral hearing loss and readjudicated the matter, while 
June and October 2004 and March 2005 supplemental SOCs also 
readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).  He 
does not allege that notice in this case was less than 
adequate.

The veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in December 2002 and 
February 2005.  The veteran has not identified any evidence 
that remains outstanding.  VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

A June 2001 private treatment record from private Dr. J. P. 
A. indicates the veteran underwent audiological evaluation at 
15 decibels and that he had normal hearing in both ears.

In a November 2002 statement, the veteran's ex-wife reported 
that she used to work as a senior counselor with the Texas 
Rehabilitation Commission and currently contracts with the 
Social Security Administration Office of Hearings and Appeals 
as an expert witness.  She and the veteran were married from 
1981 until 1990 and she first noticed that the veteran was 
having trouble hearing in 1981.  She noted that he has 
difficulty with word distinction and has hearing problems 
regardless of background noise.  It was her professional and 
personal opinion that the veteran's hearing impairment 
affects his activities of daily living and interferes with 
his employment.

In a December 2002 statement, the veteran reported that his 
hearing has been deteriorating at a faster rate than that of 
his peers and that it affects his daily life.  He noted that 
background noise greatly aggravates his hearing loss.  

On December 2002 VA audiological evaluation, puretone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
60
70
85
LEFT
N/A
15
55
75
85

The average puretone thresholds were 56 decibels, right ear 
and 58 decibels, left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 92 
percent in the left ear.  The diagnosis was bilateral, high 
frequency, sensorineural hearing loss.

April 27, 2004 private audiometry, presented in chart form 
(and uninterpreted, apparently, except by a rating specialist 
at the RO) appears to show speech reception of 95 percent, 
bilaterally, and elevated puretone thresholds at the higher 
frequencies.  The June 2004 rating decision, which granted a 
10 percent rating for the bilateral hearing loss, found that 
the uninterpreted hearing chart (with no indication of 
controlled circumstances) showed an unusual pattern of 
hearing warranting an increased rating of 10 percent under 
38 C.F.R. § 4.86(b).  

In an August 2004 statement, the veteran stated that he 
agrees his hearing loss is 10 percent when he is tested in a 
soundproof room, but that, as shown by the April 27, 2004 
audiometry, when testing is done with background noise, his 
hearing loss is greatly increased.  He notes that if he lived 
in a soundproof room and used headphones all day he would not 
have a problem with his hearing.  However, he does not live 
in such conditions and has to deal with background noises in 
places such as crowded restaurants and meeting halls. 

On February 2005 VA audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
65
75
85
LEFT
10
15
60
85
80

Average puretone thresholds were 58 in the right ear and 60 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 92 
percent in the left ear.  The examiner noted the veteran's 
hearing was within normal limits in the low frequencies, but 
sharply declined to a severe sensorineural bilateral hearing 
loss at high frequencies.  He stated that "[t]he veteran's 
current employment, social, and daily activity functioning 
should not be adversely affected by the disability."  

In a May 2005 statement, the veteran asserted that he does 
not believe he had 100 percent speech discrimination at the 
February 2005 VA examination, because he did not remember 
answering all of the word questions.  He reported that he 
thinks his hearing loss is significantly worse than what a 10 
percent rating reflects.

B. Legal Criteria and Analysis

Initial Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  
The appropriate evaluation for hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment, based on puretone thresholds and controlled 
speech discrimination (Maryland CNC) testing completed by a 
state-licensed audiologist.  See 38 C.F.R. § 4.85.  Where 
there is an exceptional pattern of hearing impairment (as 
defined in 38 C.F.R. § 4.86) the rating may be based solely 
on puretone threshold testing.  See 38 C.F.R. § 4.85, Table 
VIA.  One exceptional pattern of hearing impairment occurs 
when the puretone thresholds in each of the four frequencies 
(1000, 2000, 3000 and 4000 Hertz) are 55 decibels or greater.  
Another occurs when the puretone threshold at 1000 Hertz is 
30 decibels or less, and the threshold at 2000 Hertz is 70 
decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is 
used to determine the rating assigned by combining the Roman 
numeral designations for hearing impairment of each ear.
Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the veteran.  38 C.F.R. § 4.3.

At the outset, it is noteworthy that there are two "stages" 
of rating for consideration: i.e., prior to April 27, 2004 
and from that date.  The Board has considered whether any 
further "stages" are warranted, and has found no basis in 
the evidentiary record for any further "stages"; the record 
does not include competent evidence of further ratable 
variance in the hearing loss disability during the appellate 
period.

There is one audiometric examination that can be used to 
determine the proper rating prior to April 27, 2004 - the 
December 2002 report of VA audiometry.  These results reveal 
average puretone thresholds of 56 decibels in the right ear 
and 58 decibels in the left ear.  Speech discrimination was 
96 percent in the right ear and 92 percent in the left.  
Under Table VI, such hearing acuity constitutes Level I 
hearing in the right ear and Level II hearing in the left 
ear.  Under 38 C.F.R. § 4.85, Table VII, these levels of 
hearing warrant a noncompensable rating.  The December 2002 
audiometry did not show an exceptional pattern of hearing 
that would warrant rating the disability under the alternate 
criteria in Table VIA.  

The RO relied on the April 27, 2004 private audiometry to 
give the veteran a "staged" increased rating of 10 percent.  
Notably, the audiometry chart submitted was not converted to 
numerical values (other than apparently by the June 2004 
rating specialist, who is not noted to be an audiologist, or 
to otherwise have expertise in this area).  Furthermore, 
there is no indication that the audiometry was conducted in 
accordance with 38 C.F.R. § 4.85(a).  Accordingly, this 
audiometry is not an appropriate basis for rating the 
veteran's hearing loss disability.  

The only audiometry of record suitable for rating purposes 
from April 27, 2004 is that on February 2005 VA examination.  
These audiometry results reveal average puretone thresholds 
of 58 in the right ear and 60 in the left ear.  Speech 
discrimination was 100 percent in the right ear and 92 
percent in the left.  An exceptional pattern of hearing under 
§ 4.86 was not shown during this examination.  Hence, under 
Table VI, the veteran's hearing acuity constituted Level II 
hearing in each ear, which would warrant a noncompensable 
rating under Code 6100.

The veteran argues that the speech discrimination testing 
done in a sound proof booth does not mimic "real world" 
conditions and does not accurately reflect his speech 
discrimination ability in the "real world."  As noted 
above, testing for hearing loss requires a speech 
discrimination test conducted in a controlled setting (not 
under "real world" conditions), and the rating of hearing 
loss disability involves the mechanical application of the 
rating schedule.  See Lendenmann, supra.  The Board is 
precluded from considering speech discrimination testing that 
is not done in a controlled setting in evaluating the level 
of hearing loss.  See 38 C.F.R. § 4.85(a).

The lay assertions of the veteran and his ex-wife that his 
hearing impairment has been, and is, greater than the ratings 
assigned are insufficient to establish this is so.  They are 
laypersons, and not competent to establish the level of 
hearing disability by their own opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the veteran's 
ex-wife indicated that she works as an expert witness for the 
Social Security Administration and previously worked as a 
senior counselor for the Texas Rehabilitation Commission, she 
did not state that her specialty relates to assessing the 
severity of hearing loss disability.  Hence, the Board cannot 
treat her statements as those of an expert/specialist. 

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
While the veteran has stated that his hearing loss causes him 
serious problems in his work and activities of daily living, 
there is no objective evidence in the record of 'marked' 
interference with employment or frequent hospitalizations due 
to hearing loss, or other factors of like gravity which would 
suggest that referral for extraschedular consideration is 
indicated.  

The preponderance of the evidence is against a compensable 
rating prior to April 27, 2004 and a rating in excess of 10 
percent from that date.  The reasonable doubt doctrine is not 
for application and the claim must be denied.

Earlier Effective Date for the Grant of Service Connection

An appeal consists of a timely filed NOD in writing, and 
after a SOC has been furnished, a timely filed Substantive 
Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  A NOD must 
be written in terms that can be reasonably construed as 
showing disagreement with a determination.  38 C.F.R. 
§ 20.201.  A NOD is timely if it is filed within a year of 
the rating decision being appealed.  38 C.F.R. § 20.302.  
Questions as to timeliness or adequacy of the NOD shall be 
determined by the Board.  The Board may dismiss any case over 
which it determines it does not have jurisdiction.  38 C.F.R. 
§ 20.101.

In the instant case, notice of the rating decision that 
granted service connection, and assigned an initial 
noncompensable rating for bilateral hearing loss, effective 
from August 14, 2002, was mailed May 2, 2003.  The veteran 
filed a timely (received in February 2004) NOD that 
specifically expresses disagreement with the rating assigned, 
but does not contain any statements that could be reasonably 
construed as disagreeing with the effective date assigned for 
the grant of service connection.  See 38 C.F.R. § 20.201

In a June 2004 rating decision, the RO granted an increased 
"staged" rating of 10 percent, effective from April 27, 
2004.  In December 2004, the veteran filed a timely 
Substantive Appeal with the "staged" ratings assigned and 
stated that he wanted "back disability from discharge - 
Nov[ember] 1971 to present."  The RO incorrectly construed 
this statement as a NOD with the effective date of the 
increased 10 percent "staged" rating and adjudicated that 
issue.  

As explained above, this case is an appeal from the initial 
rating assigned with the grant of service connection; hence, 
separate ratings may be assigned for separate periods of time 
within the entire appeal period based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  The 
effective date of an increased "staged" rating is an 
integral part of such an appeal.  See id.  If the evidence 
supports the assignment of an earlier effective date for an 
increased "staged" rating, then the Board can grant an 
earlier effective date for that "stage" as a part of its 
decision on the appeal of the initial rating (but not prior 
to the grant of service connection).  

To the extent that the veteran's December 2004 communication 
might be construed as expressing (for the first time) 
disagreement with the effective date of the grant of service 
connection for bilateral hearing loss, it is untimely to 
serve as a NOD with the April 2003 rating decision because it 
was filed well beyond the one year period provided for appeal 
of a rating decision.  38 U.S.C.A. § 7105(b)(1).  The Board 
does not have jurisdiction to address the appeal seeking an 
earlier effective date for the grant of service connection 
for bilateral hearing loss, and that appeal must be 
dismissed.


ORDER

A compensable rating for bilateral hearing loss prior to 
April 27, 2004 is denied.

A rating in excess of 10 percent for bilateral hearing loss 
from April 27, 2004 is denied.

The appeal seeking an earlier effective date for the grant of 
service connection for bilateral hearing loss is dismissed 
for lack of jurisdiction.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


